Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because in Fig. 9 the lead line for reference numeral 240 appears to indicating the bottom of structure 123a but reference numeral 240 should be indicating the structure to the left of 230. The lead line of 240 in Fig. 9 should be corrected to be similar to that of 240 in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing component (claim 1, 9, 10, 14, 15, 19); fastening component (claim 1, 11, 14, 15, 20); sealing component (claim 1, 2, 7, 9, 10, 11, 14, 15, 16, 19, 20); gas supply unit (claim 5, 6, 13, 17); cooling component (claim 8, 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, fixing component (claim 1, 9, 10, 14, 15, 19) shall be interpreted in light of specification page 19 line 4 as comprising a clamp or equivalents thereof; fastening component (claim 1, 11, 14, 15, 20) shall be interpreted in light of specification page 19 line 6-7 as comprising  a bolt or equivalents thereof;  sealing component (claim 1, 2, 7, 9, 10, 11, 14, 15, 16, 19, 20) shall be interpreted in light of specification page 19 line 8-9 as comprising an O-ring or equivalents thereof; gas supply unit (claim 5, 6, 13, 17) shall be interpreted in light of  page 18 line 12-14 as comprising a gas supply source (211, Fig. 1, 6, 9, 10) and a gas supply line (212, Fig. 1, 6, 9, 10) or equivalents thereof; cooling component (claim 8, 18) shall be interpreted in light of page 12 line 14-17 as comprising cooling component 125 (Fig. 1-11) provided as cooling lines through which a refrigerant flows or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 (and depending claims 6, 7, 8, 12, 13) and 17 (and depending claims 18) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, limitation “wherein the support unit further comprises at least one of a heater which is installed inside the base and heats the focus ring and a gas supply unit which supplies a gas for transferring heat generated by the heater to a bottom surface of the focus ring” is unclear and confusing whether both the “heater” and “a gas supply unit” is required or if only “at least one of” a “heater” or a “gas supply unit” is required.
For the purpose of examination, the above discussed claim limitation shall be interpreted as “wherein the support unit further comprises 
In light of the above, depending claims 6, 7, 8, 12, 13, and 18 are also rejected at least due to dependency on rejected claim 5 and 17, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2008/0236748 A1 hereinafter “Kobayashi”) in view of Koshimizu et al. (US 6,676,804 B1 hereinafter “Koshimizu”), Dhindsa (US 2010/0040768 A1) and Shojima (JP2006194303A hereinafter referring to English Machine Translation).
Regarding independent claim 1 and 15, Kobayashi teaches a wafer treatment system (plasma processing apparatus, Fig. 1, paragraph [0047], [0087], abstract) comprising: 
a housing (comprising walls of processing chamber 1, Fig. 1, paragraph [0048]);
a shower head (comprising shower plate 5, Fig. 1, paragraph [0055]) which is installed on an upper side inside the housing and introduces a process gas for etching a wafer (i.e. sample) into the housing (comprising walls of processing chamber 1, Fig. 1) (paragraph [0055], [0014],[0018]); and 
a support unit (comprising stage 4, Fig. 1,) which is installed on a lower side inside the housing (comprising walls of processing chamber 1, Fig. 1) and comprises an electrostatic chuck (paragraph [0053]) on which the wafer (comprising sample 2, Fig. 1) is mounted, a focus ring (comprising focus ring 8, Fig. 1) installed on (i.e. at or located) side surfaces of support unit (comprising 4, Fig. 1), 
the focus ring (comprising 8, Fig. 13) is fixed (embodiment in Fig. 13 shows focus ring 8 mechanically fixed) to the support unit (comprising stage 4, Fig. 1);
a sealing component, interpreted under U.S.C. 112(f) as comprising an O-ring or equivalents thereof (comprising 38, Fig. 13) which seals a circumference of a fastening component (comprising screw 37, Fig. 13) for fastening the focus ring (comprising 8, Fig. 1 and 13) and the support unit (4, Fig. 1) to each other (paragraph [0087])( (as understood from Fig. 13, there are O-rings 38 placed around inner and outer periphery/circumference of the fastening component 37, thus meeting limitation “seals a circumference of a fastening component”).
Regarding claim 1 and 15, Kobayashi does not clearly or explicitly teach a base supporting the electrostatic chuck, and the focus ring installed on (i.e. at or located) side surfaces of the electrostatic chuck, a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base; and does not explicitly teach a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas.
However, Koshimizu teaches a wafer treatment system (comprising etching apparatus 100, Fig. 1, col 7 line 11-15) including a base (comprising lower electrode 106, Fig. 1, col 7 line 14-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the support unit (4, Fig. 1) of Kobayashi to include an electrostatic chuck (Koshimizu: 108, Fig. 1) supported on a base (Koshimizu: 106, Fig. 1) and configure the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1) to be installed on side surface of the electrostatic chuck wherein the focus ring is mechanically fixed to the base in view of teachings of Koshimizu in the apparatus of Kobayashi as a known suitable alternative configuration of a support unit which would enable suitable attachment of a focus ring to a base for optimized/uniform wafer or substrate processing and enable additional temperature control of the support unit via the base (Koshimizu: col 8 line 60-62).
Kobayashi in view of Koshimizu as applied above does not explicitly teach a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base; and does not explicitly teach a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas.
However, Dhindsa teaches a fixing component comprising a clamp (comprising clamp ring 272, Fig. 2B) which fixes the focus ring (comprising hot edge ring 238, Fig. 2B) to a base (comprising annular support surface 242 of substrate support 218, Fig. 2B, paragraph [0032]; note that the claims do not require the fixing component to directly fix the focus ring to the base. 
Additionally, Kobayashi teaches that the focus ring (8, Fig. 1 and 13) is mechanically fixed to the support unit (comprising stage 4, Fig. 1) (paragraph [0087]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a fixing component comprising a clamp to fix the focus ring (Kobayashi: 8, Fig. 1 and 13) to the base in view of teachings of Dhindsa in the apparatus of Kobayashi in view of Koshimizu to enabling providing a clamping force across a larger surface area via a fixing component/clamp thus enabling distributing the clamping force across a larger area for more uniform clamping/fixing of the focus ring to the base.
Kobayashi in view of Koshimizu and Dhindsa as applied above do not explicitly teach a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas.
However, Shojima teaches providing a dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) which is installed outside a sealing component (comprising elastomer seal 5 which is an O-ring, Fig. 8, paragraph [0036],[0045]) to prevent the sealing component (5, Fig. 8) from being etched by the process gas (i.e. the dam component attenuates or lessens the severity of the plasma gas thus protecting the O-ring/elastomer seal)(paragraph [0022]-[0024],[0051]).
Additionally, Kobayashi teaches that the wafer treatment system is configured to use plasma gas as a process gas for treating the wafer (claim 2, paragraph [0057]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dam component to be installed outside the sealing component (Kobayashi: 38, Fig. 13) to prevent the sealing component from being etched by the process gas in view of teachings of Shojima in the apparatus of Kobayashi in view of Koshimizu and Dhindsa 
Regarding claim 2 and 16, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 as applied above including a dam component (Shojima: comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) and further teaches the dam component is installed outside the sealing component (see combination of teachings of Shojima as applied above in claim 1) but does not explicitly teach wherein the dam component is joined to at least one of the base and the focus ring.
However, Koshimizu teaches that the sealing component (184, Fig. 1) is located in the base (106, Fig. 1). Further, Kobayashi teaches that a sealing component (38, Fig. 13) is located in the support unit (i.e. stage, as understood from Fig. 13).
Additionally, Shojima further teaches the dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8) is installed outside of the sealing component (5, Fig. 8) and in the same base/plate/body (housing 2, Fig. 8) as the sealing component (5, Fig. 8) to prevent plasma damage to the sealing component (elastomer ring 5, Fig. 8) (paragraph [0022]-[0024], [0051]-[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to be joined to the base (i.e. in the same body that the sealing component/O-ring is located) in view of teachings of Koshimizu, Kobayashi, and Shojima in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima as a known suitable alternative configuration/location of a dam component to enable suitable installation of the dam component for preventing the sealing component/O-ring from plasma damage (Shojima: paragraph[0022]-[0024], [0051]-[0053]).
Regarding claim 3, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 as applied above including a dam component (Shojima: comprising 
Regarding claim 4, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 as applied above and further teaches wherein the fixing component is a clamp (Dhinsda: comprising clamp ring 272, Fig. 2B), the sealing component is an O-ring (Kobayashi: 38, Fig. 13, paragraph [0087]).
Kobayashi in view of Koshimizu, Dhindsa, and Shojima as applied above is silent regarding the dam component being installed to surround the O-ring.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to be installed to surround the O-ring to enable protecting the entire periphery of the O-ring from the processing/plasma gas.
Regarding claim 5 and 17, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 and 15 above and Kobayashi further teaches a gas supply unit, interpreted under U.S.C. 112(f) as comprising a gas supply line (comprising gas channel 14, Fig. 13, paragraph [0087]; comprising gas channel 14C and gas line 13C, Fig. 3, paragraph [0050]) or equivalents thereof, which supplies a gas for transferring heat to a bottom surface of the focus ring (8, Fig. 13)(paragraph [0087]).
Kobayashi in view of Koshimizu, Dhindsa, and Shojima as applied above does not explicitly teach a heater installed inside the base and heats the focus ring and is silent regarding the gas supply unit further comprising a gas source (as interpreted under U.S.C. 112(f)) and “for transferring heat generated by the heater.”
However, Dhindsa further teaches a gas supply unit including a gas line (comprising line connecting 384 to upper volume 366, Fig. 3A, paragraph [0040]) and a gas source (comprising heat transfer gas source 384, Fig. 3A, paragraph [0040]) which supplies gas to a bottom surface of a focus ring (comprising hot edge ring 338, Fig. 3A, paragraph [0036]).
Additionally, Koshimizu also teaches a gas supply unit including both a gas line (comprising gas supply pipe 132, Fig. 1, col 8 line26; comprising gas supply pipe 204, Fig. 5, col 12 line 1) and a gas source (comprising gas supply source 138, Fig. 1 and 5, col 8 line 34-35) which supplies gas to a bottom surface of a focus ring (comprising 112a, Fig. 1 and 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a gas source as part of the gas supply unit (Kobayashi: 14, Fig. 13) in view of teachings of Dhindsa and Koshimizu in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima to enable optimized/suitable supply of heat transfer gas to the bottom of the focus ring for optimized temperature control of the focus ring.
Dhindsa further teaches a heater (comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]) install inside the base (i.e. RF coupling ring 440 is disposed in a step/recess formed in base 418 as understood from Fig. 4A) (paragraph [0042]).
Additionally, Koshimizu teaches a heater (comprising 148, Fig. 1 and 5, col 8 line 57) installed inside the base (i.e. in a step or recess formed in base 106, Fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a heater which is installed inside the base and heats the focus ring in view of teachings of Dhindsa and/or Koshimizu in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima to enable heating of the focus ring for improved temperature control of the focus ring. Further, regarding limitation “for transferring heat generated by the heater,” this limitation would be met since the combination of Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches a heater and a heat transfer gas supply unit as discussed in detail above.
Regarding claim 6, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 , 5, 15, 17 above including a gas supply unit (Koshimizu: comprising gas supply pipe 132, Fig. 1; comprising gas supply pipe 204, Fig. 5, col 12 line 1 and comprising gas supply source 138, Fig. 1 and 5, col 8 line 34-35; Dhindsa: comprising line connecting 384 to 
Regarding claim 7, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 and 5 as applied above including a gas supply unit comprising a gas supply source (Dhindsa: heat transfer gas source 384, Fig. 3A, paragraph [0040]; Koshimizu: comprising gas supply source 138, Fig. 1 and 5, col 8 line 34-35) which provides that gas; and further teaches a gas supply line (Kobayashi: comprising14, Fig. 13; Dhindsa: comprising line connecting 384 to upper volume 366, Fig. 3A, paragraph [0040] ; Koshimizu: comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5) connects the gas supply source (Dhindsa: 384, Fig. 3A; Koshimizu: 138, Fig. 1 and 5) and the focus ring (Dhindsa: 338, Fig. 3A; Koshimizu: 112a, Fig. 1 and 5) and an end of the gas supply line (Kobayashi: 14, Fig. 13; Dhindsa: comprising line connecting 384 to upper volume 366, Fig. 3A; Koshimizu: comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5) is adjacent the focus ring (Kobayashi: 8, Fig. 13; Dhindsa: 338, Fig. 3A; Koshimizu: 112a, Fig. 1 and 5).
Kobayashi in view of Koshimizu, Dhindsa, and Shojima as applied above do not explicitly teach wherein the gas supply line is installed inside the base, wherein the dam component is installed to surround an end of the gas supply line and the sealing component.
However, Koshimizu further teaches that the gas supply line (comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5) is installed inside the base (106, Fig. 1 and 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gas supply pipe to be installed inside the base (Koshimizu: 106, Fig. 1 and 5) in view of teachings of Koshimizu in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima as a known suitable configuration of a gas supply pipe to enable suitable sufficient supply of temperature control/heat transfer gas to the focus ring.
Further, Koshimizu teaches a sealing component (comprising 184, Fig. 1 and 5) surrounds an end (comprising gas supply duct 130, Fig. 1 and 5, col 8 line ) of the gas supply line (comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5).
Additionally, base reference Kobayashi also teaches that the sealing component (comprising 38, Fig. 13) surrounds an end of a gas supply line (comprising end of 14 adjacent to the focus ring 8, Fig. 13) to prevent leakage of the gas (paragraph [0087]).
Furthermore, Shojima teaches that the dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) is configured to prevent plasma damage to the sealing component (5, Fig. 8) (paragraph [0022]-[0024],[0051]-[0053])
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to surround an end of the gas supply line and the sealing component in view of teachings of Koshimizu, Kobayashi, and Shojima in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima to enable preventing plasma damage to the sealing component (i.e. O-ring) (Shojima: paragraph [0022]-[0024], [0051]-[0053]) and thus enable increasing the lifetime of the sealing component and prevent leakage of the gas from the gas supply unit (Kobayashi: paragraph [0087]).
Regarding claim 8 and 18, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 and 5 above including a heater (Dhindsa: comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]; Koshimizu: comprising 148, Fig. 1 and 5, col 8 line 57) and further teaches that the heater (Dhindsa: comprising heating element 490 and RF coupling ring 440, Fig. 4A; Koshimizu: comprising 148, Fig. 1 and 5 ) is installed adjacent to the focus ring (Dhindsa: 438, Fig. 4A; Koshimizu: comprising 112a, Fig. 1 and 5 ).
Regarding claim 9, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 above wherein the combination as applied above further teaches a 
Regarding claim 10, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 and 9 above wherein the combination as applied above further teaches wherein the focus ring (Kobayashi: 8, Fig. 13) is fixed to the base (i.e. the stage 4 of Kobayashi modified in view of Koshimizu: 106, Fig. 1) using the fixing component (see teachings of Dhindsa: 272, Fig. 2B, as applied above in claim 1) and the sealing component (Kobayashi: 38, Fig. 13) when a gas for controlling a temperature of the focus ring (Kobayashi: 8, Fig. 13) is supplied (Kobayashi: paragraph [0087]).
Regarding claim 11 and 20, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1 and 15 above including a sealing component (Kobayashi: 38, Fig. 13) sealing a circumference of a side of a fastening component (Kobayashi: 37, Fig. 13), but does not explicitly teach that the circumference of the fastening component to be sealed is located between the base and the focus ring (in other words the sealing component seals a circumference of the fastening component wherein the circumference is located between the base and the focus ring).
However, Koshimizu teaches a sealing component (O-ring 184, Fig. 1) located between a base (106, Fig. 1) and the focus ring (comprising 112a, Fig. 1) (col 8 line).
Additionally, Kobayashi teaches that the sealing component (38, Fig. 13) is located between the support unit (4, Fig. 1 and 13) and the focus ring (8, Fig. 13) and the fastening component (37, Fig. 13) extends between the focus ring (8, Fig. 13) and the support unit (stage 4, Fig. 1 and 13). Kobayashi further teaches that the sealing component (O-ring 38, Fig. 13) prevents leakage of temperature control gas delivered to a space been the focus ring (8, Fig.13) and the support unit (i.e. stage) (paragraph [0087]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sealing component to be located at a circumference of the fastening component (Koshimizu: 8, Fig. 13) located between the base and the focus ring in view of teachings of Koshimizu and Kobayashi in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima to enable preventing leakage of temperature control gas delivered to a space been the focus ring (8, Fig.13) and the support unit (i.e. stage) (Kobayashi: paragraph [0087]).
Regarding claim 12, Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claim 1, 5, 8 above including a heater (Dhindsa: comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]; Koshimizu: comprising 148, Fig. 1 and 5, col 8 line 57) installed adjacent to the focus ring (Dhindsa: comprising hot edge ring 438, Fig. 4A; Koshimizu: comprising 112a, Fig. 1 and 5).
Kobayashi in view of Koshimizu, Dhindsa, and Shojima as applied above does not explicitly teach the heater is installed to contact a bottom part of the focus ring.
However Dhindsa further teaches a heater (comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]) is installed to contact a bottom part of the focus ring (438, Fig. 4A)  wherein Dhindsa teaches that such a configuration can enable maintaining the focus ring (438, Fig. 4A) at a desirable target temperature (paragraph [0042],[0045],[0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heater to be installed to contact a bottom part of the focus ring (Kobayashi: 8, Fig. 13) in view of teachings of Dhindsa in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima as a known suitable configuration of a heater which would enable maintain the focus ring at a desirable target temperature (Dhindsa: paragraph [0049]).
Regarding independent claim 14, note: claim 14 limitations are similar to claim 1 limitations and the below bolded limitations emphasize the limitations of claim 14 which are different from claim 1,Kobayashi teaches a wafer treatment system (plasma processing apparatus, Fig. 1, paragraph [0047], [0087], abstract) comprising:
a housing (comprising walls of processing chamber 1, Fig. 1, paragraph [0048]);
a shower head (comprising shower plate 5, Fig. 1, paragraph [0055]) which is installed on an upper side inside the housing and introduces a process gas for etching a wafer (i.e. sample) into the housing (comprising walls of processing chamber 1, Fig. 1) (paragraph [0055], [0014],[0018]); and 
a support unit (comprising stage 4, Fig. 1,) which is installed on a lower side inside the housing (comprising walls of processing chamber 1, Fig. 1) and comprises an electrostatic chuck (paragraph [0053]) on which the wafer (comprising sample 2, Fig. 1) is mounted, a focus ring (comprising focus ring 8, Fig. 1) installed on (i.e. at or located) side surfaces of support unit (comprising 4, Fig. 1), 
the focus ring (comprising 8, Fig. 13) is fixed (embodiment in Fig. 13 shows focus ring 8 mechanically fixed) to the support unit (comprising stage 4, Fig. 1)
 a sealing component, interpreted under U.S.C. 112(f) as comprising an O-ring or equivalents thereof (comprising 38, Fig. 13) which is disposed between the focus ring and the support unit (comprising 4, Fig. 1) to seal a circumference of a fastening component (comprising screw 37, Fig. 13) (paragraph [0087])( (as understood from Fig. 13, there are O-rings 38 placed around inner and outer periphery/circumference of the fastening component 37, thus meeting limitation “seals a circumference of a fastening component”); and
a gas (i.e. He) for controlling a temperature of the focus ring (8, Fig. 13) is supplied (paragraph [0087]).
Kobayashi does not clearly or explicitly teach a base supporting the electrostatic chuck, and the focus ring installed on (i.e. at or located) side surfaces of the electrostatic chuck, the sealing component is disposed between the focus ring and the base, a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base wherein the fastening component fastens the fixing component; and does not explicitly teach and a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas, wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component.
However, Koshimizu teaches a wafer treatment system (comprising etching apparatus 100, Fig. 1, col 7 line 11-15) including a base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) supporting the electrostatic chuck (comprising 108, Fig. 1, col 7 line 19-20), and a focus ring (comprising inner ring body 112a, Fig. 1, col 7 line 30) installed on (i.e. at or located) side surfaces of the electrostatic chuck (comprising 108, Fig. 1), the focus ring (112a, Fig. 1) is mechanically fixed to the base (comprising 106, Fig. 1) (col 7 line 41-44, and a sealing component (comprising O-ring 184, Fig. 1, col 8 line 24-25) is disposed between the focus ring (comprising 112a, Fig. 1) and the base (comprising 106, Fig. 1). Koshimizu further teaches that such a configuration can enable temperature control of the support unit via the coolant circulating passage formed in the base (comprising lower electrode 106, Fig. 1) (col 8 line 60-62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the support unit (4, Fig. 1) of Kobayashi to include an electrostatic chuck (Koshimizu: 108, Fig. 1) supported on a base (Koshimizu: 106, Fig. 1) and configure the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1) to be installed on side surface of the electrostatic chuck wherein the focus ring is mechanically fixed to the base such that the sealing component (i.e. O-ring) is disposed between the focus ring and the base in view of teachings of Koshimizu in the apparatus of Kobayashi as a known suitable alternative configuration of a support unit which would enable suitable attachment of a focus ring to a base for optimized/uniform wafer or substrate processing and enable additional temperature control of the support unit via the base (Koshimizu: col 8 line 60-62).
Kobayashi in view of Koshimizu as applied above does not explicitly teach a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base wherein the fastening component fastens the fixing component; and does not explicitly teach a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas, wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component.
However, Dhindsa teaches a fixing component comprising a clamp (comprising clamp ring 272, Fig. 2B) which fixes the focus ring (comprising hot edge ring 238, Fig. 2B) to a base (comprising annular support surface 242 of substrate support 218, Fig. 2B, paragraph [0032]; note that the claims do not require the fixing component to directly fix the focus ring to the base. As noted in Fig. 2B of Dhindsa the fixing component 272 fixed the focus ring 238 to RF coupling ring 240 which is coupled to the base 218)  and wherein the fastening component (comprising upper bolt 274, Fig. 2B) fastens the fixing component (comprising clamp ring 272, Fig. 2B) (paragraph [0035]).
Additionally, Kobayashi teaches that the focus ring (8, Fig. 1 and 13) is mechanically fixed to the support unit (comprising stage 4, Fig. 1) (paragraph [0087]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a fixing component comprising a clamp to fix the focus ring (Kobayashi: 8, Fig. 1 and 13) to the base wherein the fastening component (Kobayashi: 37, Fig. 13; Dhindsa: 274, Fig. 2B) fixes the fixing component (Dhindsa: 272, Fig. 2B) in view of teachings of Dhindsa in the apparatus of Kobayashi in view of Koshimizu to enabling providing a clamping force across a larger surface area via a fixing component/clamp thus enabling distributing the clamping force across a larger area for more uniform clamping/fixing of the focus ring to the base.
Kobayashi in view of Koshimizu and Dhindsa as applied above do not explicitly teach a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas, wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component.
However, Shojima teaches providing a dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) which is installed outside a sealing component (comprising elastomer seal 5 which is an O-ring, Fig. 8, paragraph [0036],[0045]) to prevent the sealing component (5, Fig. 8) from being etched by the process gas (i.e. the dam component attenuates or lessens the severity of the plasma gas thus protecting the O-ring/elastomer seal)(paragraph [0022]-[0024],[0051]-[0053]).
Additionally, Kobayashi teaches that the wafer treatment system is configured to use plasma gas as a process gas for treating the wafer (claim 2, paragraph [0057]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dam component to be installed outside the sealing component (Kobayashi: 38, Fig. 13) to prevent the sealing component from being etched by the process gas in view of teachings of Shojima in the apparatus of Kobayashi in view of Koshimizu and Dhindsa to enable protecting the sealing component from damage during normal operation and thus increase the life of the sealing component.
Further, regarding limitation “wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component,” Kobayashi in view of Koshimizu and Dhindsa as combined above already teach a focus ring (Kobayashi: 8, Fig. 13), base (Koshimizu: 106, Fig. 1), fixing component (Dhindsa: 272, Fig. 2B), and sealing component (Kobayashi: 38, Fig. 13; Koshimizu: 184, Fig. 1) and thus also teaches “when the focus ring is fixed to the base using the fixing component and the sealing component.” Additionally, Kobayashi teaches a gas (i.e. He) for controlling a temperature of the focus ring (8, Fig. 13) is supplied and the sealing component (comprising O-ring 38, Fig. 13) is used to prevent leakage of this gas (paragraph [0087]). Further, Shojima as discussed in detail above teaches providing a dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) to protect the sealing component/O-ring (5, Fig. 8) from plasma damage (Shojima: paragraph [0022]-[0024],[0051]-[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to surround the sealing component (i.e. O-ring) when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component in view of teachings of Kobayashi and Shojima in the apparatus of Kobayashi in view of Koshimizu, Dhindsa and Shojima to enable protecting the entire periphery of the O-ring/sealing component from the processing/plasma gas to extend the life of the O-ring/sealing component (Shojima: paragraph [0022]-[0024],[0051]) and thus also prevent gas leakage of the temperature control gas.
Regarding claim 19, Kobayashi in view of Koshimizu, Dhindsa and Shojima as applied above teaches all of the limitations of claims 15 including a dam component (see teachings of Shojima above) wherein Kobayashi in view of Koshimizu and Dhindsa as combined above 
Kobayashi in view of Koshimizu, Dhindsa and Shojima as applied above does not explicitly teach wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied.
However, Kobayashi teaches a gas (i.e. He) for controlling a temperature of the focus ring (8, Fig. 13) is supplied and the sealing component (comprising O-ring 38, Fig. 13) is used to prevent leakage of this gas (paragraph [0087]). Further, Shojima as discussed in detail above teaches providing a dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) to protect the sealing component/O-ring (5, Fig. 8) from plasma damage (Shojima: paragraph [0022]-[0024],[0051]-[0053]).
Further, Shojima as discussed in detail above teaches providing a dam component (comprising labyrinth seal 6 including labyrinth forming surfaces 10 and 11, Fig. 8, paragraph [0051]- [0052]) to protect the sealing component/O-ring (5, Fig. 8) from plasma damage (Shojima: paragraph [0022]-[0024],[0051]-[0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to surround the sealing component (i.e. O-ring) when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component in view of teachings of Kobayashi and Shojima in the apparatus of Kobayashi in view of Koshimizu, Dhindsa and Shojima to enable protecting the entire periphery of the O-ring/sealing component from the processing/plasma gas to extend the life of the O-ring/sealing component (Shojima: paragraph [0022]-[0024],[0051]) and thus also prevent gas leakage of the temperature control gas.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2008/0236748 A1 hereinafter “Kobayashi”) in view of Koshimizu et al. (US 6,676,804 B1 hereinafter “Koshimizu”), Dhindsa (US 2010/0040768 A1) and Shojima (JP2006194303A hereinafter referring to English Machine Translation) as applied to claims Claim 1-12, 14-20 above and further in view of Peng et al. (US 2018/0294177 A1 hereinafter “Peng”).
Regarding claim 13 Kobayashi in view of Koshimizu, Dhindsa, and Shojima teaches all of the limitations of claims 1, 5, 8 and 12 as applied above and further teaches wherein the gas supply unit supplies the gas to the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1 and 5; Dhindsa: 338, Fig. 3A) through the gas supply line (Kobayashi: comprising 14, Fig. 13; Koshimizu: 132, Fig. 1 and 204, Fig. 5; Dhindsa: line connecting source 384 to 366, Fig. 3A) and the heater (Dhindsa: 490 and 440, Fig. 4A) is installed to contact the bottom surface of the focus ring (Dhindsa: 438, Fig. 4A).
Kobayashi in view of Koshimizu, Dhindsa, and Shojima as applied above do not explicitly teach that the gas supply line is formed to penetrate the heater when the heater is installed to contact the entire bottom part of the focus ring and is formed not to penetrate the heater when the heater is installed to partially contact the bottom part of the focus ring (note: this claim limitation is interpreted as the gas supply line is formed to penetrate the heater when the heater is installed to contact the entire bottom part of the focus ring OR the gas supply line is formed not to penetrate the heater when the heater is installed to partially contact the bottom part of the focus ring).
However, Dhindsa further teaches that the heater (490 and 440, Fig. 4A) is installed to contact the entire bottom part of the focus ring (438, Fig. 4A). Additionally, Dhindsa teaches in the embodiment of Fig. 3A that the gas supply line (comprising line connecting source 384 to space 366, Fig. 3A) penetrates through 340 (Fig. 3A) which is disposed below and in contact with an entire bottom surface of the focus ring (338, Fig. 3A).
Additionally, Peng teaches a support unit (comprising electrostatic chuck mechanism Fig. 2, paragraph [0017]) including a heater (comprising edge electrostatic heating layer 18, Fig. 2, paragraph [0021]) contacting a bottom part of a focus ring (comprising focus ring 12, Fig. 2 and 3) and a gas supply line (not shown first channel or through-holes for delivering heat exchanging gas to the focus ring, paragraph [0022]) is formed to penetrate the heater (comprising edge electrostatic heating layer 18, Fig. 2 and including edge heating layer 183, Fig. 3)(paragraph [0022]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gas supply line to penetrate the heater when the heater is installed to contact the entire bottom part of the focus ring in view of teachings of Dhindsa and Peng in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Shojima as a known suitable alternative configuration of a gas supply line for delivering temperature control/heat transfer gas to the focus ring to enable temperature control of the focus ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aramaki et al. (US 2008/0236751 A1) teaches a bolt (117, Fig. 4) and an O-ring (118, Fig. 4) disposed directly around the circumference of the bolt (117, Fig. 4) to prevent abnormal electric discharge from occurring around the peripheries of the bolt (paragraph [0061]).
Ichino et al. (US 2021/0233744 A1)
Rice et al. (US 5722668 A) teaches a dam component (protective collar 64, Fig. 3 and 3A) configured to surround a circumference of a sealing component (comprising elastomeric gasket 68, Fig. 3 and 3A) (col 5 line 31-62) to shield the sealing component from corrosion (col 5 line 17-27).
Kobayashi et al. (JP2008251866A) Japanese equivalent of cited art Kobayashi et al. (US 2008/0236748 A1) and English Machine Translation retrieved from ESPACENET 07 Jan 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716